Title: From George Washington to George Clinton, 17 February 1783
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters Newburgh Febry 17th 1783
                        
                        Mr Wetmore the Depy Pay Master to this Army is authorized by the Financier to draw Bills upon Philadelphia
                            and Boston for certain sums to be applied to the payment of the Troops weekly, and he is advised by the Pay Master General
                            to use his utmost efforts to negociate those Draughts for specie that the payments might commence without delay—whereupon
                            Mr Wetmore has conceived it his duty, to wait upon your Excellency; he will deliver this Letter, and will have the honor
                            of explaining this subject more fully—As the Money is extremely wanted, and as it will be expended & continue to
                            circulate almost entirely in this State, I doubt not he will meet with every assistance, which either the Legislative
                            Body, or any of the Individuals who compose it, may have it in their power to afford him.
                        I have taken much pains to prevent the violation of private property by the Troops under my command, and I
                            cannot but flatter myself that the regulations which have been adopted will be attended with the desired effect—I have
                            also established regular Markets, which I am persuaded will be found very convenient & useful to both the Country
                            & the Army, especially as soon as the Troops begin to receive their Weekly payments; but in order to put a total
                            stop to an Evil which I am apprehensive will otherwise be attended with very pernicious consequences—it is my earnest wish
                            and desire, that effectual Measures might be taken to prevent the Inhabitants from purchasing or receiving in any other
                            Manner, Articles of public property that may be in possession of the Soldiery—I shall establish every possible military
                            precaution to cut off this improper commerce and beg leave to propose whether it might not be expedient for the
                            Legislature to pass an Act prohibiting such purchases on the part of their Subjects under such fines or penalties as may
                            seem sufficient to them for answering the aforesaid purpose.
                        Inclosed your Excellency will find a Certificate which lately came into my hands respecting a certain Mr
                            Boothe, I pretend not to determine how far the fact specified therein ought to operate in his favour, being satisfied it
                            will have whatever consideration it shall appear to merit. I have the honor to be Sir Your Excellency’s Most Obedt Servt
                        
                            Go: Washington
                        
                    